Citation Nr: 0315149	
Decision Date: 07/08/03    Archive Date: 07/17/03

DOCKET NO.  00-04 111A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for disability 
resulting from trauma to teeth numbers 23 and 24 for VA 
compensation purposes.

2.  Entitlement to an increased evaluation in excess of 10 
percent for residuals of a left mandible fracture commencing 
on February 27, 2002.

3.  Entitlement to an increased (compensable) evaluation for 
residuals of a left mandible fracture prior to February 27, 
2002.

4.  Entitlement to a 10 percent evaluation based on multiple 
noncompensably-rated service-connected disabilities pursuant 
to 38 C.F.R. § 3.324 prior to February 27, 2002.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Bernard T. DoMinh


INTRODUCTION

The veteran served on active duty from November 1989 to 
November 1993.  His service records show that he served with 
the United States Marine Corps in Southwest Asia in support 
of Operations Desert Shield/Desert Storm and that he was 
awarded the Combat Action Ribbon for participating in combat 
against enemy forces.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1999 rating decision by the Portland, 
Oregon, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, inter alia, denied the veteran's claims 
of entitlement to service connection for disability resulting 
from trauma to teeth numbers 23 and 24 for VA compensation 
purposes, entitlement to an increased (compensable) 
evaluation for residuals of a left mandible fracture and 
entitlement to a 10 percent evaluation based on multiple 
noncompensably-rated service-connected disabilities pursuant 
to 38 C.F.R. § 3.324.

In the course of the appeal the Board remanded the case to 
the RO in February 2001 so that he could be scheduled for a 
hearing at the RO before a traveling Veterans Law Judge.  
Thereafter, the case was returned to the Board.  In July 2001 
the Board again remanded the case to the RO for additional 
evidentiary and procedural development, including to schedule 
the veteran for a VA examination and to ensure that he was 
notified of the implementation of the Veterans Claims 
Assistance of Act of 2000 (VCAA) and that development of the 
evidence pertinent to his claims was conducted in a manner 
consistent with the provisions of the VCAA.  Thereafter,  in 
a December 2002 rating decision, he was granted a 10 percent 
evaluation for his service-connected residuals of a left 
mandible fracture with an effective date of February 27, 2002 
for this award.  Service connection for trauma to teeth 
numbers 23 and 24 for purposes of VA compensation and 
assignment of a 10 percent rating for multiple 
noncompensably-rated service-connected disabilities pursuant 
to 38 C.F.R. § 3.324 for the period prior to February 27, 
2002 remained denied.  The case was returned to the Board in 
March 2003 and the veteran now continues his appeal.


FINDINGS OF FACT

1.  The veteran incurred trauma to the 23rd and 24th teeth in 
service, which were repaired, with no loss of substance of 
body of maxilla or mandible.

2.  The dental evidence of record shows that for the period 
commencing on February 27, 2002, to the present time, the 
veteran's left mandibular fracture residuals are manifested 
by no less than 39 millimeters of inter-incisal 
temporomandibular articulation and no less than 10 
millimeters of lateral excursion, bilaterally.

3.  Resolving all doubt in favor of the veteran, the dental 
and testimonial evidence of record indicates that prior to 
February 27, 2002, the veteran's left mandibular fracture 
residuals were manifested by no less than 39 millimeters of 
inter-incisal temporomandibular articulation and no less than 
10 millimeters of lateral excursion, bilaterally.


CONCLUSIONS OF LAW

1.  Service connection for VA compensation purposes for 
dental trauma to teeth numbers 23 and 24 must be denied.  38 
C.F.R. §§ 3.381, 4.150 (2002).

2.  The criteria for an increased evaluation in excess of 10 
percent for residuals of a left mandibular fracture for the 
period following February 27, 2002 to the present time have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.150, Diagnostic Code 9905 (2002).

3.  The criteria for a 10 percent evaluation for residuals of 
a left mandibular fracture for the period prior to February 
27, 2002, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 4.7, 4.150, Diagnostic Code 9905 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000, implemented in 
38 U.S.C.A. §§ 5103, 5103A (West 2002), now requires VA to 
assist a claimant in developing all facts pertinent to a 
claim for VA benefits, including a medical opinion and notice 
to the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) (the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim).

We note that the RO has provided the veteran with express 
notice of the provisions of the VCAA in correspondence dated 
in February 2001, in which it provided the veteran with an 
explanation of how VA would assist him in obtaining necessary 
information and evidence.  The veteran has been made aware of 
the information and evidence necessary to substantiate his 
claims and has been provided opportunities to submit such 
evidence.  Additionally, he was issued notice of the VCAA-
compliant provisions of the revised version of 38 C.F.R. 
§ 3.159 in a Supplemental Statement of the Case dated 
December 2002.  A review of the claims file also shows that 
VA has conducted reasonable efforts to assist him in 
obtaining evidence necessary to substantiate his claims 
during the course of the two remands which occurred during 
this appeal.  He has also been provided with VA examinations 
which address the increased rating claims on appeal and a 
nexus opinion was obtained with respect to the claim for 
service connection for dental trauma for purposes of VA 
compensation.  Finally, he has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The veteran has been notified of the evidence and 
information necessary to substantiate his claims, and he has 
been notified of VA's efforts to assist him. (See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).)  

In correspondence to the Board dated June 2003, the veteran's 
representative requested that this case be remanded for a 
complete readjudication of all the issues on appeal by the 
RO.  The representative contends that there is a prejudicial 
procedural defect in this appeal in that the veteran did not 
receive adequate notice of the VCAA prior to issuance of a 
decision by the agency of original jurisdiction addressing 
all the claims currently in appellate status.  We find, 
however, that the defective situation which the 
representative is seeking to repair does not entirely exist 
in the current appeal.  Several months after notice of the 
VCAA was sent to the veteran in February 2001, in which he 
was given an opportunity to respond to VA's request for 
additional information regarding any outstanding evidence 
which may have been pertinent to his claims, the RO had 
adjudicated the issues on appeal in a December 2002 rating 
decision/Supplemental Statement of the Case.  In view of the 
discussion contained in the remand portion of this decision, 
we concede that the characterization of some of the issues on 
appeal have changed as a result of new statements received 
from the veteran in December 2002 and these newly-
characterized issues must be remanded to the RO for 
development pursuant to the VCAA.  Thereafter, the RO should 
adjudicate the claims in the first instance so as to avoid 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  However, with respect to his claims of 
entitlement to service connection for disability resulting 
from trauma to teeth numbers 23 and 24 for VA compensation 
purposes, entitlement to an increased evaluation in excess of 
10 percent for residuals of a left mandible fracture for the 
period commencing on February 27, 2002, and entitlement to a 
compensable evaluation for residuals of a left mandible 
fracture for the period prior to February 27, 2002, we find 
that these issues are properly before us and have been 
adequately developed for appellate review.  As a result of 
the development that has been undertaken, there is no 
reasonable possibility that further assistance will aid in 
substantiating these three aforementioned issues.  For these 
reasons, further development of these is not necessary to 
meet the requirements of 38 U.S.C.A. §§ 5103 and 5103A.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  The standard of review for 
cases before the Board are as follows: when there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2002).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (Court) stated that "a (claimant) need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert v. Derwinski, 1 Vet. App. At 54.

(a.)  Entitlement to service connection for disability 
resulting from trauma to teeth numbers 23 and 24 for VA 
compensation purposes.

The veteran's service dental records show that in November 
1989 his lower incisors, which were designated teeth numbers 
23 and 24, were noted to be intact and there were no 
significant pathological findings associated with these 
teeth.  His service medical records show that in December 
1992 he sustained a fracture of his left mandible after being 
struck in the jaw by a beer bottle.  Treatment reports 
concurrent with the incident show that his teeth were noted 
to have been intact.  Dental records dated in March 1993 show 
that tooth number 23 was symptomatic to percussion and was 
in-line with his left jaw fracture.  His service separation 
examination report dated October 1993 shows that teeth 
numbers 23 and 24 in his lower left jaw were classified as 
restorable teeth.  

A VA administrative decision dated July 1995 determined that 
the veteran's jaw injury was incurred in the line of duty and 
that he was eligible to receive VA compensation for 
disability resulting from it.  Thereafter, VA dental rating 
decisions dated July 1995 and June 1998 show that teeth 
numbers 23 and 24 were subjected to trauma in service and 
were service-connected for purposes of VA dental treatment.  

Post-service dental records show that the veteran received 
root canal treatment for teeth numbers 23 and 24 as they had 
become necrotic.  In February 1998 he filed a claim for 
service connection for these teeth for purposes of VA 
compensation.  No tooth loss due to loss of substance of the 
body of his maxilla or mandible was noted on VA dental 
examination in December 1998.  At a May 2001 hearing he 
testified, in pertinent part, that teeth numbers 23 and 24 
were asymptomatic prior to his entry into service and that 
they were damaged by the same trauma that caused his service-
connected left jaw injury, necessitating treatment through 
several root canal procedures because the initial root canals 
became abscessed and required reworking in order to save his 
teeth.  He stated that his teeth were slightly discolored and 
that he had to exercise care in using these incisors when 
biting into food.  The veteran is currently service-connected 
for residuals of a left mandible fracture and injury of the 
left mental nerve which were caused by the traumatic injury 
noted in his service medical records.  

The report of a February 2002 VA dental examination shows 
that the veteran's dental history was reviewed and that the 
examiner stated that it was as likely as not that the 
veteran's history of a left mandible fracture could have been 
the precipitating event which led to his subsequent root 
canals of teeth number 23 and 24.  The records show no loss 
of teeth due to loss of substance of the body of the maxilla 
or mandible, nor do they show additional impairment apart 
from those residuals for which he has already been granted 
service connection (i.e., limitation of inter-incisal range 
of motion and injury of the mental nerve in the left 
mandible).

Treatable carious teeth, replaceable missing teeth, dental 
or alveolar abscesses and periodontal disease will be 
considered service-connected solely for the purpose of 
establishing outpatient dental treatment.  38 C.F.R. § 
3.381(a) (2002).

In order to establish a compensable basis for the grant of 
service connection, loss of teeth must be due to loss of 
substance of body of maxilla or mandible.  38 C.F.R. § 
4.150, Diagnostic Code 9913. (2002)

After reviewing the evidence of record, it is found that 
entitlement to service connection for dental trauma for 
compensation purposes has not been established.  The veteran 
has already been service-connected for treatment purposes for 
teeth numbers 23 and 24.  These were repaired with root canal 
treatment and, at present, remain seated and intact within 
their spaces in the veteran's left lower mandible.  The 
applicable regulations clearly state that replaceable missing 
teeth will be service-connected solely for the purpose of 
establishing entitlement to outpatient dental treatment.  The 
veteran does not contend, and the objective dental evidence 
does not show, that the trauma to his teeth involved loss of 
substance of body of the maxilla or mandible.  In the absence 
of loss of teeth due to trauma involving loss of substance of 
body of maxilla or mandible, there is no basis in the 
applicable law or regulations for a grant of service 
connection for trauma to teeth numbers 23 and 24 for VA 
compensation purposes and the claim must therefore be denied.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).

(b.)  Entitlement to an increased (compensable) evaluation 
for residuals of a left mandible fracture prior to February 
27, 2002, and an increased evaluation in excess of 10 percent 
for residuals of a left mandible fracture commencing on 
February 27, 2002 to the present time.

As previously discussed, the veteran's service medical 
records show that he sustained a fracture of his left 
mandible as a result of an injury which occurred during 
active service in December 1992 which has been determined to 
have been incurred in the line of duty.  His treatment 
involved placement of an intermaxillary fixation wire to mend 
his fractured left mandible.

Post-service, the veteran filed a claim of entitlement to 
service connection for residuals of his left mandible 
fracture.  The report of an April 1994 VA dental examination 
shows that he complained of pain in his left 
temporomandibular joint with associated headaches and 
sensitivity when chewing.  He was noted to have a retained 
wire in the lower portion of his left mandible from his prior 
fracture fixation surgery.  A crossbite occlusion on his 
right side was also observed, but this was determined to have 
been developmental in origin and unrelated to his service-
connected left mandible injury.  The pertinent diagnosis was 
temporomandibular joint pain with retained wire in the left 
lower mandible from fracture fixation.  In an August 1994 
rating decision the veteran was granted service connection 
and a noncompensable evaluation for residuals of a left 
mandible fracture effective November 6, 1993.

On February 10, 1998, the veteran reopened his claim and 
sought, inter alia, a compensable evaluation for his service-
connected residuals of a left mandible fracture.  The report 
of a December 1998 VA dental and oral examination shows that 
he had anesthesia of his left chin and mandible along the 
distribution of his left mental nerve.  The veteran did not 
indicate to the examiner that there was loss of function of 
his mandible and so testing of his inter-incisal range of 
motion and lateral excursion was not conducted.  Some 
anesthesia of his left chin along the mental nerve 
distribution was observed.  

In a May 2001 RO hearing before the undersigned Veterans Law 
Judge, the veteran testified, in pertinent part, that he 
experienced headaches associated with his residuals of a left 
mandible fracture.  He also stated that he had pain and 
stiffness of his temporomandibular joint related to his 
service-connected injury and that these symptoms were present 
since the time of the injury.  These symptoms were aggravated 
by cold weather.  He stated that because his job involved 
working outdoors for a substantial part of the time (the 
veteran was employed as a corrections officer) his left 
mandibular disability affected his ability to perform his 
work-related duties.  He also reported that it took much more 
effort, especially during cold weather, for him to be able to 
open his mouth as far as he was able to prior to his injury 
in service due to stiffness of his temporomandibular joint.  

The report of a February 27, 2002 VA dental examination 
revealed that the veteran had slightly decreased left lateral 
movement versus right lateral movement with an area of 
parasthesia on his left chin at his mental nerve 
distribution.  Objective findings revealed an inter-incisal 
range of motion of 39 millimeters of vertical opening with 
right lateral excursion of 11 millimeters and left lateral 
excursion of 10 millimeters.  There was no displacement of 
the mandible observed at this examination.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2002).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2002).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(2002).

The medical evidence shows that the veteran's left mandibular 
fracture residuals are not manifested by any objective 
demonstration of mandibular displacement such that 38 C.F.R. 
§ 4.150, Diagnostic Code 9904 (2002) would be applicable to 
rate his disability.  Therefore, the appropriate Code to rate 
the residuals of a left mandibular fracture would be 38 
C.F.R. § 4.150, Diagnostic Code 9905, for limitation of 
temporomandibular motion.  A 10 percent evaluation is 
assigned for limitation of motion of the temporomandibular 
articulation when either range of lateral excursion is 0 - 4 
millimeters or when the inter-incisal range is 31 -  40 
millimeters.

The objective dental evidence does not indicate that the 
veteran has less than 10 millimeters of lateral excursion of 
his mandible, bilaterally, or less than 39 millimeters of 
inter-incisal range of motion at any time during the period 
commencing on February 27, 2002 to the present.  Therefore, 
the evidence does not support an award of an evaluation 
greater than the 10 percent rating currently assigned for the 
period at issue.  However, we find that the veteran's oral 
testimony to the effect that there was some functional 
impairment of his jaw's range of motion related to his 
service-connected left mandible fracture as indicative that 
there was a compensable degree of limitation of motion of the 
temporomandibular articulation in the inter-incisal range 
prior to February 27, 2002.  The compensable range of inter-
incisal motion begins at 40 millimeters or less according to 
Diagnostic Code 9905.  At the present time, the veteran's 
range of inter-incisal motion is no less than 39 millimeters 
as determined on VA examination on February 27, 2002.  It is 
therefore reasonable to conclude that it is as likely as not 
that he had a compensable level of limitation of motion of 
the temporomandibular articulation in the inter-incisal range 
before this date.  Resolving all doubt is the veteran's 
favor, we find that he has met the criteria for a 10 percent 
evaluation for the period prior to February 27, 2002.  See 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for disability resulting from trauma to 
tooth numbers 23 and 24 for VA compensation purposes is 
denied.

An increased evaluation in excess of 10 percent for residuals 
of a left mandible fracture for the period commencing on 
February 27, 2002 to the present time is denied.

A 10 percent evaluation for residuals of a left mandible 
fracture prior to February 27, 2002 is granted.





REMAND

In December 2002, the veteran was issued notice of the RO 
rating decision granting him a 10 percent evaluation for 
residuals of a left mandibular fracture effective February 
27, 2002.  In correspondence dated December 2002 he responded 
to the RO that he disagreed with its decision to the extent 
that he felt that the disabling conditions associated with 
his residuals of a left mandibular fracture which were deemed 
to be compensably ratable had been present since his first VA 
dental examination in 1994 and that therefore the effective 
date of his award for a compensable evaluation should extend 
back to 1994.  This correspondence is, in essence, a claim 
for an earlier effective date for an award of a compensable 
evaluation for residuals of a left mandibular fracture.

In our appellate decision, we conceded that the evidence 
supported a finding that the veteran was entitled to a 10 
percent evaluation prior to February 27, 2002.  However, the 
question of whether the 10 percent rating is warranted back 
to 1994, as the veteran contends, is one that must be decided 
on the basis of the laws and regulations applicable to 
earlier effective date claims.  As the veteran has not had 
adequate notice of these laws and regulations, and he has not 
had an opportunity to present arguments in light of such 
notice, the claim must be remanded for the RO to address the 
issue.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The outcome of the claim pertaining to the effective date of 
the 10 percent rating may change the outcome of the the claim 
of entitlement to a 10 percent evaluation based on multiple 
noncompensably-rated service-connected disabilities pursuant 
to 38 C.F.R. § 3.324.  Therefore, the two issues are 
inextricably intertwined, and the appeal of the latter issue 
must be held in abeyance pending resolution of the former 
issue.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); 
Henderson v. West, 12 Vet. 11, 20 (1998).

In view of the foregoing discussion and to ensure full 
compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), is completed.  In particular, 
the RO should ensure that the new 
notification requirements and 
development procedures codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107, and the duty-to-assist 
regulations, found at 66 Fed. Reg. 
45,620-32 (Aug. 27, 2001), are fully 
complied with and satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

2.  After undertaking any other 
development deemed appropriate, the RO 
should adjudicate in the first instance 
the issue of the effective date of the 
veteran's award for a compensable 
evaluation for residuals of a left 
mandibular fracture, taking into account 
the veteran's assertion that the 
effective should be as early as 1994.  
The veteran must be informed of the 
outcome of the adjudication, and he must 
be notified of the procedures necessary 
to appeal the decision in the event he 
is not satisfied with the outcome.  He 
should be afforded an opportunity to 
complete such procedural steps on appeal 
of the issue of an earlier effective 
date, if he so chooses.

3.  After adjudication of the above 
issue, the RO should readjudicate the 
veteran's claim of entitlement to a 10 
percent evaluation based on multiple 
noncompensably-rated service-connected 
disabilities pursuant to 38 C.F.R. 
§ 3.324 (2002), unless the determination 
of the effective date claim renders that 
question moot.

4.  As appropriate, the RO should 
furnish the veteran and his 
representative with a Supplemental 
Statement of the Case.  They should be 
afforded an opportunity to respond, 
before the record is returned to the 
Board for further review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



